.’ OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN    CORNYN




                                           February 21,2002




The Honorable Chris D. Prentice                       Opinion No. JC-0468
Hale County Attorney
500 Broadway, Suite 80                                Re: Whether the designated representative of an
Plainview, Texas 79072-8050                           authorized agent of the Texas Natural Resource
                                                      Conservation Commission is a peace officer for
                                                      purposes of sections 7.193 and 26.215 of the
                                                      Texas Water Code (RQ-043%JC)


Dear Mr. Prentice:

        You    have requested our opinion as to whether the designated representative of an authorized
agent of the   Texas Natural Resource Conservation Commission (the “TNRCC”) is a peace officer
for purposes   of sections 7.193 and 26.2 15 of the Texas Water Code. For the reasons set forth below,
we conclude     that he is not such a peace officer.

        Chapter 366 of the Texas Health and Safety Code relates to on-site sewage disposal systems.
The TNRCC is charged with administration of this chapter. See TEX. HEALTH& SAFETYCODE ANN.
$8 366.002(2), -01 l(2) (V emon 2001 & Supp. 2002). Section 366.014 provides:

                 Subject to the requirements of Section 366.071(b), the commission
                 or an authorized agent may designate a person to:

                         (1) review permit applications,    site evaluations,   or
                         planning materials; or

                         (2) inspect on-site sewage disposal systems.

Id. § 366.014 (Vernon Supp. 2002). “Authorized agent” is defined as “a local governmental entity
authorized by the commission to implement and enforce rules under this chapter.” Id. tj 366.002( 1).
According to subsection 366.071(b), “[a] p erson designated by an authorized agent under Section
366.014 must hold a license issued by the commission under Chapter 37, Water Code.” Id. tj
366.071(b). Y ou indicate that Hale County is an “authorized agent” of the TNRCC for purposes of
chapter 366 and that it has designated a county employee as its “designated representative” under
The Honorable      Chris D. Prentice     - Page 2       (JC-0468)




section 366.014. You ask whether that individual              is empowered     to act as a peace officer under
sections 7.193 and 26.2 15 of the Water Code.’

         Chapter 7.193 of the Water Code provides:

                          For purposes of this subchapter, the authorized agents and
                  employees of the Parks and Wildlife Department are peace officers.
                  Those agents and employees are empowered to enforce this
                  subchapter the same as any other peace officer and for that purpose
                  have the powers and duties of peace officers assigned by Chapter 2,
                  Code of Criminal Procedure.

TEX. WATER CODE       ANN. 8 7.193 (Vernon 2000).

Likewise, section 26.2 15 provides:

                           For purposes of this subchapter, the authorized agents and
                  employees of the Parks and Wildlife Department are constituted
                  peace officers.    These agents and employees are empowered to
                  enforce the provisions of this subchapter the same as any other peace
                  officer, and for such purpose shall have the powers and duties of
                  peace officers as set forth in the Code of Criminal Procedure, 1965,
                  as amended.

Id. fj 26.215.

         In our opinion, it is evident that sections 7.193 and 26.215 of the Water Code apply only to
“the authorized agents and employees of the Parks and Wildlife Department.” See id. $9 7.193,
26.2 15. As we have noted, the individual of whom you inquire is a designated representative of an
authorized agent-Hale        County-of     the TNRCC.     Section 366.071, Health and Safety Code,
requires that a “person designated by an authorized agent under Section 366.014 must hold a license
issued by the commission under Chapter 37, Water Code.” TEX. HEALTH & SAFETY CODE ANN. 9
366.071(b) (Vernon Supp. 2002). Chapter 37 of the Water Code relates to “[olccupational
[Ilicensing [a]nd [rlegistration” by the TNRCC. TEX.WATERCODEANN.           ch 37 (Vernon Supp. 2002).
Section 37.003 provides that “[a] person may not engage in a business, occupation, or profession
described by,” inter alia, section 366.071 of the Health and Safety Code, “unless the person holds
the appropriate license or registration issued by the commission.” Id. 8 37.003. Chapter 37 has no
relation in general to the Parks and Wildlife Department, or specifically, to sections 7.193 or 26.2 15
of the Water Code. Chapter 37 declares the TNRCC, not the Parks and Wildlife Department, to be



         ‘See Letter from Honorable Chris D. Prentice, Hale County Attorney, to Susan Dernnon Gusky, Chair, Opinion
Committee, Office of the Attorney General (Sept. 18, 2001) (on file with Opinion Committee) [hereinafter Request
Letter].
The Honorable    Chris D. Prentice   - Page 3     (JC-0468)




the entity authorized to issue licenses under that chapter. Furthermore,   chapter 37 does not state that
persons licensed thereunder are peace officers.

         A statute that is plain and unambiguous will ordinarily be construed according to its literal
language. Bd. ofIns. Comm ‘rs v. Guardian Life Ins. Co., 180 S.W.2d 906,909 (Tex. 1944); see also
Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 865-66 (Tex. 1999); Boykin v.
State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991) (en bane). We conclude, therefore, that the
designated representative of an authorized agent-Hale     County-of    the TNRCC under chapter 366,
Health and Safety Code, is not a peace officer for purposes of sections 7.193 and 26.2 15 of the Water
Code.
The Honorable   Chris D. Prentice   - Page 4    (JC-0468)




                                       SUMMARY

                        The designated representative of an authorized agent of the
                Texas Natural Resource Conservation Commission under chapter
                366, Texas Health and Safety Code, is not a peace officer for
                purposes of sections 7.193 and 26.2 15 of the Texas Water Code.




                                               JOHN     CORNYN
                                               Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee